DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/016,995 filed on June 14, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-34 and 36-41 are still pending, with claim 31 being currently amended. Claims 1-20 and 35 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. Double Patenting Rejections
Due to the Terminal Disclaimer over Application No. 17/016,995, which was filed and approved on June 14, 2022, the double patenting rejections no longer apply and are therefore withdrawn.

Allowable Subject Matter
Claims 21-34 and 36-41 are allowed.
With respect to claim 21, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein a second end of the current-limiting resistor is connected to an analog to digital (A/D) convertor and to a ground through the terminal resistance at the pin of the RESU, and wherein the digital signal indicates a voltage drop across the terminal resistance (Rt) and the voltage drop across the terminal resistance indicates a type of the RESU; and in response to determining that the voltage drop across the terminal resistance indicates a short-circuit, identifying the type of the RESU as a supercapacitor and configuring, based on the digital signal, a processor to perform a charging process for the supercapacitor” in combination with all the other elements recited in claim 21.
Claim 31 recites similar limitations as claim 21, and is therefore allowable for the same reasons as claim 21.
Claims 22-30, 32-34 and 36-41, being dependent on claim 21 or 31 are allowable for the same reasons as claims 21 and 31. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859